Citation Nr: 9900486	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  96-47 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
rheumatoid arthritis. 


REPRESENTATION

Appellant represented by:	The American Legion 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
September 1970, September 1975 to August 1979, and August 
1980 to September 1983.  Service records show that he was 
awarded a Combat Action Ribbon.   

This matter came before the Board of Veterans Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA), Houston, Texas, 
Regional Office (RO).  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran asserts that the RO committed error in denying 
his claim for an increased (compensable) evaluation for 
rheumatoid arthritis.  He contends, in essence, that he has 
limitation of motion of his knees with pain on motion.  He 
asserts that he has swelling of his knees, feet, ankles, and 
hands from time to time.   


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the assignment of an increased 
(compensable) evaluation for rheumatoid arthritis.    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans claim has been obtained by the 
RO.

2.  Rheumatoid arthritis has not been confirmed on the basis 
of current diagnostic studies conducted by VA in April 1997, 
was not shown on VA examination in August 1996, and the 
validity of such diagnosis was doubted on VA examination in 
September 1993.  


CONCLUSION OF LAW

The criteria for an increased (compensable) disability 
evaluation for rheumatoid arthritis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. § 4.71a, 
Diagnostic Code 5002 (1998).     


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service connection for rheumatoid arthritis was established 
by the RO in rating determination issued in March 1984.  A 20 
percent disability evaluation was assigned effective 
September 30, 1983.  The award was based upon service medical 
records reflecting a diagnosis of rheumatoid arthritis in 
December 1982.  

A September 1993 VA examination report indicates that the 
veteran reported having pain in the right leg and ankle for 
which he took Ibuprofen.  Upon examination of the lower 
extremities, there was no gross stigmata of arthritis 
involving the right knee.  Review of the small joints 
revealed no evidence of external stigmata of rheumatoid 
arthritis.  X-ray examination of the right knee was normal.  
The diagnostic impression was history of pain of the right 
knee, etiology undetermined.  The examiner noted that he 
could not make the diagnosis of rheumatoid arthritis on the 
basis of an old blood test which was minimally positive at 
that time and during which the veteran also had some liver 
abnormalities.  The examiner doubted that the diagnosis of 
rheumatoid arthritis was valid.  

In February 1994 the RO assigned a noncompensable evaluation 
for rheumatoid arthritis, effective May 5, 1993, since the 
disorder was not shown upon a current VA examination.  

VA treatment records, dated from 1995 to 1996, reveal that 
the veteran was treated for Parkinsons disease and knee 
pain.   


An August 1996 VA examination report reveals that the veteran 
reported that his rheumatoid arthritis has been progressive 
since 1983.  He stated that his rheumatoid arthritis started 
in his hands and was worse in his knees.  He was able to walk 
approximately one block before he had to stop due to the 
pain.  He currently took Motrin for the pain which helped 
considerably.  The examiner noted that the veteran also had 
Parkinsons disease and hypertension.  

Upon examination, the veteran had no deformity of the hands.  
He was able to make a full fist.  There was no restriction 
upon extension of the fingers.  The veteran did not have any 
deformity of any of his joints.  He had some slight stiffness 
of both knees with a 15 percent limitation of full extension.  
His left elbow had full function and flexion, but there was a 
large limitation of extension to 40 degrees.  There was some 
flexion deformity to his left wrist indicating some central 
nervous system disorder.  X-ray examination of the knees and 
the hands was normal; there was no evidence of rheumatoid 
arthritis.  The diagnostic impression, in pertinent part, was 
joint pain, questionable rheumatoid arthritis by history.   

An April 1997 VA examination report reveals that the veteran 
continued to have difficulties of stiffness and soreness 
involving his knees, particularly upon arising in the 
morning.  The veteran took Motrin to control these symptoms.  
The examiner noted that the veteran's rheumatoid disorder was 
evaluated in August 1996. The antinuclear antibody (ANA) was 
negative.  The radiographic absorptiometry (RA) was positive 
at 1:20 only.  The examiner noted that the veteran had 
multiple radiographs taken of his small joints and large 
joints; there was no radiographic evidence of rheumatoid 
arthritis.  

The examiner indicated that the veteran had a sedimentation 
rate done in 1996 which was 7 millimeters per hour.  The 
examiner noted that he reviewed the veterans claims file and 
found no positive identification of the rheumatoid disease 
while on active duty.  

Upon examination of both knees the veteran had a limitation 
of extension of 5 degrees or so.  The examiner noted that 
there was difficulty examining the veteran due to his 
Parkinsonism.  There was no effusion involving either knee at 
the present time.  The veteran did not have cutaneous 
stigmata and did not have joint stigmata of rheumatoid 
arthritis clinically.  The diagnostic impression was history 
of stiffness and discomfort involving primarily the knees at 
that time and knee discomfort secondary to osteoarthritis.  
The examiner noted that review of the claims file revealed 
multiple X-ray examinations; none of the X-ray examinations 
revealed any evidence of rheumatoid disease.  There was one 
positive RA test at 1:20, but at the same time, the 
sedimentation rate was 7 and the ANA was negative.  The 
examiner indicated that he doubted there was evidence of 
rheumatoid arthritis.  

In September 1997 the RO granted service connection for 
osteoarthritis of the knees.  A 20 percent disability 
evaluation was assigned effective June 14, 1996.  


Criteria

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (1998).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991).  Percentage 
evaluations are determined by comparing the manifestations of 
a particular disorder with the requirements contained in the 
VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can practically be determined, the 
average impairment in earning capacity resulting from such 
disease or injury and their residual conditions in civilian 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1998).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the Rating Schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or maligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  The joints involved should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59 
(1998).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45 (1998).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  

In addition, the regulations state that the functional loss 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. § 4.40 (1998).

The RO has assigned a noncompensable disability evaluation to 
the veterans rheumatoid arthritis under Diagnostic Code 
5002, rheumatoid arthritis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5002.  

Under this diagnostic code, a 100 percent evaluation is 
warranted for evidence of rheumatoid arthritis (atrophic) as 
an active process, with constitutional manifestations 
associated with active joint  involvement, which is totally 
incapacitating.  38 C.F.R. § 4.71a, Diagnostic Code 5002.  A 
60 percent evaluation is warranted for rheumatoid arthritis 
as an active process with less than the criteria for 100% but 
with weight loss and anemia productive of severe impairment 
of health or severely incapacitating exacerbations occurring 
4 or more times a year or a lesser number over prolonged 
periods.  Id.  A 40 percent evaluation is warranted for 
rheumatoid arthritis as an active process with symptom 
combinations productive of definite impairment of health 
objectively supported by examination findings or 
incapacitating exacerbations occurring 3 or more times a 
year.  Id.  A 20 percent evaluation is warranted for 
rheumatoid arthritis as an active process with one or two 
exacerbations a year in a well-established diagnosis.  Id.  

The provisions of Diagnostic Code 5002 indicate that chronic 
residuals of rheumatoid arthritis, such as limitation of 
motion or ankylosis, favorable or unfavorable, are rated 
under the appropriate diagnostic codes for the specific 
joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5002.  
Where, however, the limitation of motion of the specific 
joint or joints involved is noncompensable under the codes a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5002.  
Id.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  

Diagnostic Code 5002 notes that the ratings for the active 
process will not be combined with the residual ratings for 
limitation of motion or ankylosis and that the higher 
evaluation should be assigned.  Id.  

Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is satisfied that all relevant facts have 
been properly developed.  The veteran was afforded VA 
examinations in August 1996 and in April 1997.  Outpatient 
treatment records have been obtained.  No further assistance 
is required to comply with the duty to assist the veteran 
mandated by 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.326 (1998).  

In applying the law to the existing facts, the record does 
not demonstrate the requisite objective manifestations for a 
compensable disability evaluation under Diagnostic Code 5002.  
There is no medical evidence demonstrating that the veteran 
has active rheumatoid arthritis or residuals of rheumatoid 
arthritis.  The April 1997 VA examination report reveals that 
the examiner doubted that the veteran had rheumatoid 
arthritis.  The examiner noted that he reviewed the veterans 
claims file and found no positive identification of the 
rheumatoid disease while the veteran was on active duty.  The 
examiner indicated that the veteran had multiple radiographs 
taken of his small joints and large joints; there was no 
radiographic evidence of rheumatoid arthritis.  Upon 
examination, the veteran did not have cutaneous stigmata and 
did not have joint stigmata of rheumatoid arthritis 
clinically.  The diagnostic impression was history of 
stiffness and discomfort involving primarily the knees at 
that time and knee discomfort secondary to osteoarthritis. 

The August 1996 VA examination report reveals that the 
veteran had no deformity of the hands.  He was able to make a 
full fist.  There was no restriction upon extension of the 
fingers.  The veteran did not have a deformity of any of his 
joints.  

X-ray examination of the knees and the hands was normal; 
there was no evidence of rheumatoid arthritis.  The 
diagnostic impression, in pertinent part, was joint pain, 
questionable rheumatoid arthritis by history.  The Board also 
notes that the September 1993 VA examination report indicates 
that upon examination of the lower extremities, there was no 
gross stigmata of arthritis involving the right knee.  Review 
of the small joints revealed no evidence of external stigmata 
of rheumatoid arthritis.  X-ray examination of the right knee 
was normal.  The diagnostic impression was history of pain of 
the right knee, etiology undetermined.  The examiner noted 
that he could not make the diagnosis of rheumatoid arthritis 
on the basis of an old blood test which was minimally 
positive at that time and during which the veteran also had 
some liver abnormalities.  The examiner doubted that the 
diagnosis of rheumatoid arthritis was valid.  

The Board notes that the August 1996 VA examination revealed 
that the veteran had limitation of extension of his left 
elbow.  However, there is no medical evidence relating this 
limitation of extension of the left elbow to the veterans 
rheumatoid arthritis.  A flexion deformity of the veteran's 
left wrist was also detected, but the examiner noted that it 
was due to a central nervous system disorder. 

The veteran asserts that his knee disability is due to his 
service-connected rheumatoid arthritis.  The Board notes that 
the VA examination reports note that the veteran has 
limitation of motion of his knees with pain on motion.  
However, there is no medical evidence showing that the 
veterans knee disability is related to or caused by 
rheumatoid arthritis.  As noted above, X-ray examination of 
the veterans knees revealed no evidence of rheumatoid 
arthritis.  Moreover, the Board notes that service connection 
is established for osteoarthritis of the knees and a 20 
percent evaluation is currently assigned under Diagnostic 
Codes 5257 and 5003.  The veteran also asserts that 
outpatient treatment records show that he has been treated 
for rheumatoid arthritis for four years.  Review of the 
veterans outpatient treatment records reveals that the 
veteran has been treated for his service-connected knee 
disability and for other nonservice-connected disabilities.  
The outpatient treatment records do not establish that the 
veteran currently has active rheumatoid arthritis or chronic 
residuals of rheumatoid arthritis.  
The medical evidence of record does not show that the veteran 
has active rheumatoid arthritis or chronic residuals of 
rheumatoid arthritis.  Consequently, the Board concludes that 
a compensable disability evaluation is not warranted for 
rheumatoid arthritis under the provisions of Diagnostic Code 
5002.  38 C.F.R. § 4.71a, Diagnostic Code 5002.   

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this 
case, the Board finds no provision upon which to assign a 
higher rating. 

In summary, an increased compensable evaluation for the 
veterans rheumatoid arthritis is not warranted, for the 
reasons described above.


ORDER

Entitlement to an increased (compensable) evaluation for 
rheumatoid arthritis is denied. 



		
RONALD R. BOSCH
	Member, Board of Veterans' Appeals

	NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  

The date which appears on the face of this decision 
constitutes the date of mailing and the copy of this decision 
which you have received is your notice of the action taken on 
your appeal by the Board of Veterans' Appeals.
- 2 -
